Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The present application is being examined under the AIA  first to file provisions.

CLAIM INTERPRETATION

Claim 30 invokes interpretation under 35 USC 112(f). The recited limitations in claim 30 correspond to structural element described in Para. [0043] and correspond to a arithmetic steps for performing recited functions described in Para. [0099-104, 139-151, 217-221].

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The Applicant’s response regarding rejection under 35 USC 112(a)(b) in view of 112(f) have been considered, and the sufficient corresponding structure elements and arithmetic steps are identified above.
The claims have been amended the to include allowable subject matter that overcomes outstanding issues, objection, and/or rejection indicated in the previous communication. The Applicant has amended the claims to include allowable subject matter. The instant Application now claims a video coding system that perform LMCS using a set of syntax elements, wherein a first syntax element is used to indicate a first value for determining a scaling parameter for chroma scaling, a third syntax element is used to indicate a number of bits used for representation of a fourth syntax element based on a value that identifies that the APS is present in the picture header, wherein a value that represents the third syntax element is within a range of 0 to a bit depth - 2.

The claim language distinguishes the application’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sarwer (US Pub. 20210368210 A1) teaches a video coding system that perform chroma scaling in CCALF.
Li (US Pub. 20210211700 A1) teaches a video coding system that performs luma mapping with chroma scaling for a cross-component adaptive loop filter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERT KIR/Primary Examiner, Art Unit 2485